
Exhibit 10.1
 
EXECUTION COPY
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is entered into as of
February 16, 2018 (the “Execution Date”), by and among BioSig Technologies,
Inc., a Delaware corporation, with headquarters located at 12424 Wilshire Blvd.,
Suite 745, Los Angeles, California 90025 (the “Company”), and the investors
listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and
collectively, the “Buyers”).


RECITALS
A.          WHEREAS, the Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.
B.          WHEREAS, the Company has authorized a new series of convertible
preferred stock of the Company designated as Series E Convertible Preferred
Stock (the “Series E Preferred Stock”), the terms of which are set forth in the
certificate of designation for such series of preferred stock (the “Certificate
of Designations”) in the form attached hereto as Exhibit A (together with any
convertible preferred stock issued in replacement thereof in accordance with the
terms thereof, the “Preferred Shares”), which Preferred Shares shall be
convertible into the Company’s common stock, par value $0.001 per share (the
“Common Stock”), in accordance with the terms of the Certificate of
Designations.
C.          WHEREAS, each Buyer wishes to purchase, and the Company wishes to
sell, upon the terms and conditions stated in this Agreement, (i) that aggregate
number of Preferred Shares set forth opposite such Buyer’s name in column (3) on
the Schedule of Buyers (which aggregate number for all Buyers shall be 1,000,
and (ii) Warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants”), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers (which aggregate number for all Buyers shall be 500,000) (as exercised,
collectively, the “Warrant Shares”).  The shares of Common Stock issuable
pursuant to the terms of the Preferred Shares are referred to herein as the
“Conversion Shares”.
D.          WHEREAS, the Preferred Shares, the Warrants, the Conversion Shares
and the Warrant Shares are collectively referred to herein as the “Securities”.
NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Company and each Buyer (severally and
not jointly), intending to be legally bound, hereby agree as follows:
AGREEMENT
1.          PURCHASE AND SALE OF PREFERRED SHARES AND WARRANTS.
(a)          Closing.

--------------------------------------------------------------------------------



(i)          Preferred Shares and Warrants.  Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company
agrees to issue and sell to each Buyer, and each Buyer severally, but not
jointly, agrees to purchase from the Company on the Closing Date (as defined
below), (x) the number of Preferred Shares, as is set forth opposite such
Buyer’s name in column (3) on the Schedule of Buyers, and (y) Warrants to
acquire up to that number of Warrant Shares as is set forth opposite such
Buyer’s name in column (4) on the Schedule of Buyers up to an aggregate amount
of $1,500,000.00 for all Buyers (the “Closing”).
(ii)          Closing.  The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on the Execution Date (or such later
date as is mutually agreed to by the Company and each Buyer) after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below, at the offices of K&L Gates LLP, 200 S. Biscayne
Boulevard, Ste. 3900, Miami, Florida 33139 or such other location agreed to by
the parties.
(iii)          Purchase Price.  The aggregate purchase price for the Preferred
Shares to be purchased by each Buyer (the “Purchase Price”) shall be the amount
set forth opposite such Buyer’s name in Column (5) on the Schedule of Buyers up
to an aggregate amount of $1,500,000.00 for all Buyers.  Each Buyer shall pay
$1,500 for each Preferred Share and related Warrants to be purchased by such
Buyer at the Closing.
(iv)          Form of Payment.  On the Closing Date, (A) each Buyer shall
deliver to the Company, its portion of the Purchase Price to the Company for the
Preferred Shares and Warrants to be issued and sold to such Buyer at the Closing
(less, in the case of any Buyer the amount withheld by such Buyer pursuant to
Section 4(f)), by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (B) the Company shall deliver
to each Buyer the Preferred Shares (allocated in such number of shares as the
Buyer shall request) and related Warrants (allocated in such number of shares as
the Buyer shall request) which such Buyer is purchasing hereunder, in each case
duly executed on behalf of the Company and registered in the name of such Buyer
or its designee.
2.          BUYER’S REPRESENTATIONS AND WARRANTIES.
Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the Execution Date and as of the Closing Date, that:
(a)          Organization; Authority.  Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined in Section 3b below) to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.
(b)          No Public Sale or Distribution.  Such Buyer is (i) acquiring the
Preferred Shares and the Warrants, (ii) upon conversion of the Preferred Shares
will acquire the Conversion Shares and (iii) upon exercise of the Warrants
(other than pursuant to a cashless exercise (as set forth in the Warrants)) will
acquire the Warrant Shares issuable upon exercise of
2

--------------------------------------------------------------------------------



the Warrants, in each case, for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.  Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business.  Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined below) to distribute any of the
Securities.  For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
(c)          Accredited Investor Status.  Such Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
(d)          Reliance on Exemptions.  Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
(e)          Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer in writing.  Such Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company. 
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its advisors, if any, or its representatives shall modify, amend
or affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein.  Such Buyer understands that its investment in the
Securities involves a high degree of risk.  Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
(f)          No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
(g)          Transfer or Resale.  Such Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Buyer shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such Securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such registration
(any which such opinion the Company expressly agrees to reimburse the Buyer’s
expenses for), or (C) such
3

--------------------------------------------------------------------------------



Buyer provides the Company with reasonable assurance that such Securities can be
sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act, as amended, (or a successor rule thereto) (collectively,
“Rule 144”) (which shall in no event include an opinion of counsel of such
Buyer); (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder. 
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and no Buyer effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(g).
(h)          Legends.
(i)          Such Buyer understands that the certificates or other instruments
representing the Preferred Shares and the Warrants, until such time as the
resale of the Conversion Shares and the Warrant Shares have been registered
under the 1933 Act, the stock certificates representing the Conversion Shares
and the Warrant Shares, except as set forth below, shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
4

--------------------------------------------------------------------------------



At any time after the Execution Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or, if available, issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer (other than pursuant to Rule 144), such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A without the need to comply with public information requirements or volume
limitations.  The Company shall be responsible for the fees of its transfer
agent, legal counsel (including, without limitation, with respect to any legal
opinion upon any sale pursuant to Rule 144) and all DTC fees associated with
such issuance.
(i)          Validity; Enforcement.  This Agreement and the other Transaction
Documents to which such Buyer is a party have been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(j)          No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the other Transaction Documents to which such Buyer
is a party and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.
3.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as otherwise set forth in the quarterly and annual reports and
registration statements filed or furnished by the Company with SEC since January
1, 2017 (the “Seller Reports”), the Company represents and warrants to each of
the Buyers that, as of the Execution Date and as of the Closing Date:
(a)          Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
any entity in which the Company, directly or indirectly, owns  more than 10% of
the capital stock or holds an equivalent equity or similar interest) are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite
5

--------------------------------------------------------------------------------



power and authorization to own their properties and to carry on their business
as now being conducted.   Each of the Company and its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries, individually or taken as a
whole, or on the transactions contemplated hereby or in the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents. As used in this Agreement, any
adverse event that does not have a long-term effect on the Company is not a
Material Adverse Effect. For purposes of this subsection, “long-term effect”
means an effect lasting more than one (1) year.  The Company has no
Subsidiaries, except as set forth on Schedule 3(a).
(b)          Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Certificate of Designations, the Warrants,
the RRA, and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Preferred Shares and Warrants and the reservation for issuance and the
issuance of the Conversion Shares issuable upon conversion of the Preferred
Shares and the reservation for issuance and issuance of Warrant Shares issuable
upon exercise of the Warrants have been duly authorized by the Company’s Board
of Directors and no further filing, consent, or authorization is required by the
Company, its board of directors or its stockholders, except for any
authorizations or consents that have already been obtained.  This Agreement and
the other Transaction Documents of even date herewith have been duly executed
and delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.  The Certificate of
Designations in the form attached hereto as Exhibit A has been filed with the
Secretary of State of the State of Delaware and is in full force and effect,
enforceable against the Company in accordance with its terms and has not been
amended.
(c)          Issuance of Securities.  The issuance of the Preferred Shares and
the Warrants have been duly authorized and upon issuance in accordance with the
terms of the Transaction Documents shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof, and the Preferred
Shares shall be entitled to the rights and preferences set forth in the
Certificate of Designations.  As of the Closing, the Company shall have reserved
from its duly authorized capital stock not less than the sum of 200% of the
maximum number of shares of Common Stock issuable (i)  upon conversion of the
maximum number of Preferred Shares (assuming for purposes hereof, that the
Preferred Shares are
6

--------------------------------------------------------------------------------



convertible at the Conversion Price (as defined in the Certificate of
Designations) and without taking into account any limitations on the conversion
of the Preferred Shares set forth in the Certificate of Designations) and (ii)
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants), in each case,
determined as if issued as of the trading day immediately preceding the
applicable date of determination.  Upon issuance or conversion in accordance
with the Certificate of Designations or the exercise of the Warrants and payment
of the exercise price under the Warrants (including by Cashless Exercise)
thereunder, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock. 
Assuming the accuracy of each of the representations and warranties set forth in
Section 2 of this Agreement, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.
(d)          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Shares and the Warrants, and reservation for issuance
and issuance of the Conversion Shares and the Warrant Shares) will not (i)
result in a violation of any certificate of incorporation, any certificate of
formation, any certificate of designations or other constituent documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or the bylaws of the Company or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state laws
and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.
(e)          Consents.  Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a “Governmental
Authority”) or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing of the Certificate of Designations with the Secretary of State of the
State of Delaware, (ii) the consent of the holders of the Company’s outstanding
shares of Series D Preferred Stock, (iii) the filing of a Form D pursuant to
Regulation D promulgated by the SEC under the 1933 Act and (iv) the filings
required by applicable state “blue sky” securities laws, rules and regulations. 
The Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.
(f)          Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s
7

--------------------------------------------------------------------------------



length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that no Buyer is (i) an officer or director
of the Company or any of its Subsidiaries, or (ii) an “affiliate” (as defined in
Rule 144) of the Company or any of its Subsidiaries.  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company or any of its Subsidiaries (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the
Securities.  The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.
(g)          No General Solicitation; Placement Agent.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities.  Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities. 
In the event that a broker-dealer or other agent or advisory is engaged by the
Company subsequent to the initial Closing, the Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by any Buyer or its investment
advisor) relating to or arising out of the transactions contemplated hereby in
connection with the sale of the Securities. The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim.
(h)          No Integrated Offering.  None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or caused this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, but excluding
stockholder consents required to authorize and issue the Securities or waive any
anti-dilution provisions in connection therewith.  None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings for purposes of any such
applicable stockholder approval provisions.
(i)          Dilutive Effect.  The Company understands and acknowledges that the
number of Conversion Shares issuable upon conversion of the Preferred Shares
will increase in certain circumstances.  The Company further acknowledges that
its obligation to issue Conversion Shares upon conversion of the Preferred
Shares in accordance with this Agreement and the Certificate of Designations,
and its obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants, is, in each case, not limited
8

--------------------------------------------------------------------------------



by the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
(j)          Application of Takeover Protections; Rights Agreement.  The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation, (as defined in
Section 3(r)) any certificates of designations or the laws of the jurisdiction
of its formation or incorporation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities.  The Company and its board of directors have taken
all necessary actions, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.
(k)          Material Liabilities; Financial Statements.  Except as set forth on
Schedule 3(k), the Company has no liabilities or obligations, absolute or
contingent (individually or in the aggregate), except (i) liabilities and
obligations incurred after September 30, 2017 in the ordinary course of business
that are not material and (ii) obligations under contracts made in the ordinary
course of business that would not be required to be reflected in financial
statements prepared in accordance with generally accepted accounting principles
as applied in the United States, consistently applied for the periods covered
thereby (“GAAP”).  The financial statements of the Company delivered to the
Buyers on or prior to the Execution Date are a correct and complete copy of the
audited financial statements (including, in each case, any related notes
thereto) of the Company and its Subsidiaries, on a consolidated basis, for the
fiscal years ended December 31, 2016 and 2015 and the unaudiated interim
financial statements for the quarter ended September 30, 2017, which have been
filed with the SEC (the “Financial Statements”), and such statements fairly
present in all material respects the financial position of the Company and its
Subsidiaries, on a consolidated basis, at the respective dates thereof and the
results of its operations and cash flows for the periods indicated.  The
Financial Statements do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except as disclosed on Schedule 3(k).
(l)          Absence of Certain Changes.  Since September 30, 2017, except as
disclosed in the Company’s Registration Statement on Form S-1 filed with the SEC
on December 18, 2017, there has been no material adverse change and no material
adverse development in the business, assets, properties, operations, condition
(financial or otherwise), or results of operations of the Company or its
Subsidiaries. Without limiting the generality of the foregoing, neither the
Company nor any of its Subsidiaries has:
(i)          declared, set aside or paid any dividend or other distribution with
respect to any shares of capital stock of the Company or any of its Subsidiaries
or any direct or indirect redemption, purchase or other acquisition of any such
shares;
(ii)          sold, assigned, pledged, encumbered, transferred or otherwise
disposed of any tangible asset of the Company or any of its Subsidiaries (other
than sales or the
9

--------------------------------------------------------------------------------



licensing of its products to customers in the ordinary course of business
consistent with past practice), or sold, assigned, pledged, encumbered,
transferred or otherwise disposed of any Intellectual Property (other than
licensing of products of the Company or its Subsidiaries in the ordinary course
of business and on a non-exclusive basis);
(iii)          entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;
(iv)          made capital expenditures, individually or in the aggregate, in
excess of $100,000;
(v)          incurred any obligation or liability (whether absolute, accrued,
contingent or otherwise, and whether due or to become due) incurred by the
Company or any of its Subsidiaries, in excess of $100,000 individually, other
than obligations under customer contracts, current obligations and liabilities,
in each case incurred in the ordinary course of business and consistent with
past practice;
(vi)          had any Lien on any property of the Company or any of its
Subsidiaries except for Permitted Liens and Liens in existence on the date of
this Agreement that are described on Schedules 3(m) or 3(s);
(vii)          made any payment, discharge, satisfaction or settlement of any
suit, action, claim, arbitration, proceeding or obligation of the Company or any
of its Subsidiaries, except in the ordinary course of business and consistent
with past practice;
(viii)          affected any split, combination or reclassification of any
equity securities;
(ix)          sustained any material loss, destruction or damage to any property
of the Company or any Subsidiary, whether or not insured;
(x)          affected any acceleration or prepayment of any Indebtedness (as
defined below) for borrowed money or the refunding of any such Indebtedness;
(xi)          experienced any labor trouble involving the Company or any
Subsidiary or any material change in their personnel or the terms and conditions
of employment;
(xii)          made any waiver of any valuable right, whether by contract or
otherwise;
(xiii)          made any loan or extension of credit to any officer or employee
of the Company;
(xiv)          made any change in the independent public accountants of the
Company or its Subsidiaries or any material change in the accounting methods or
accounting
10

--------------------------------------------------------------------------------



practices followed by the Company or its Subsidiaries, as applicable, or any
material change in depreciation or amortization policies or rates;
(xv)          experienced any resignation or termination of any officer, key
employee or group of employees of the Company or any of its Subsidiaries;
(xvi)          affected any change in any compensation arrangement or agreement
with any employee, officer, director or stockholder that would result in the
aggregate compensation to such Person in such year to exceed $100,000, except as
disclosed on Schedule 3(l)(xvi);
(xvii)          affected any material increase in the compensation of employees
of the Company or its Subsidiaries (including any increase pursuant to any
written bonus, pension, profit sharing or other benefit or compensation plan,
policy or arrangement or commitment), or any increase in any such compensation
or bonus payable to any officer, stockholder, director, consultant or agent of
the Company or any of its Subsidiaries having an annual salary or remuneration
in excess of $100,000, except as disclosed on Schedule 3(l)(xvii);
(xviii)          made any revaluation of any of their respective assets,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable or any sale of assets other than in
the ordinary course of business;
(xix)          made any acquisition or disposition of any material assets (or
any contract or arrangement therefor), or any other material transaction by the
Company or any Subsidiary otherwise than for fair value in the ordinary course
of business;
(xx)          written-down the value of any asset of the Company or its
Subsidiaries or written-off as uncollectible of any accounts or notes receivable
or any portion thereof except in the ordinary course of business and in a
magnitude consistent with historical practice;
(xxi)          cancelled any debts or claims or any material amendment,
termination or waiver of any rights of the Company or its Subsidiaries; or
(xxii)          entered into any agreement, whether in writing or otherwise, to
take any of the actions specified in the foregoing items (i) through (xxii),
except as disclosed on Schedule (xxii).
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
Knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any Knowledge of any fact that would reasonably lead a
creditor to do so.
(m)          No Undisclosed Events, Liabilities, Developments or Circumstances. 
Except as set forth in Schedule 3(m) hereto, the Company and its Subsidiaries
have no liabilities or obligations of any nature (whether accrued, absolute,
contingent, unasserted or otherwise and whether due or to become due) other than
those liabilities or obligations that are disclosed in the Financial Statements
or which do not exceed, individually in excess of $50,000 and in the
11

--------------------------------------------------------------------------------



aggregate in excess of $200,000.  The reserves, if any, established by the
Company or the lack of reserves, if applicable, are reasonable based upon facts
and circumstances known by the Company on the Execution Date and there are no
loss contingencies that are required to be accrued by the Statement of Financial
Accounting Standard No. 5 of the Financial Accounting Standards Board which are
not provided for in the Financial Statements.
(n)          Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, the Certificate of Designations, any other
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company or the Bylaws (as defined in Section
3(r)) or their organizational charter or Certificate of Incorporation or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
(each a “Legal Requirement”) applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.  There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or could
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and could not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.
(o)          Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
(p)          Management.  During the past five year period, no current or former
officer or director or, to the Knowledge of the Company, stockholder of the
Company or any of its Subsidiaries has been the subject of any matter that would
require disclosure under Paragraph (f) of Rule 401 of Regulation S-K that has
not been publicly disclosed.
12

--------------------------------------------------------------------------------



(q)          Transactions With Affiliates.  Except as set forth on Schedule
3(q), no current employee, director, officer or, to the Knowledge of the
Company, any former employee, director or officer, any stockholder of the
Company or its Subsidiaries, affiliate of any thereof who occupied such role
during the past 12 months, or any relative with a relationship no more remote
than first cousin of any of the foregoing, is presently, or has ever been in the
last 12 months, (i) a party to any transaction with the Company or its
Subsidiaries (including any contract, agreement or other arrangement providing
for the furnishing of services by, or rental of real or personal property from,
or otherwise requiring payments to, any such director, officer or stockholder or
such associate or affiliate or relative) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are publicly traded on or quoted), nor does
any such Person receive income from any source other than the Company or its
Subsidiaries which relates to the business of the Company or its Subsidiaries or
should properly accrue to the Company or its Subsidiaries.  Except as set forth
on Schedule 3(q), no employee, officer, stockholder or director of the Company
or any of its Subsidiaries or member of his or her immediate family is indebted
to the Company or its Subsidiaries, as the case may be, nor is the Company or
any of its Subsidiaries indebted (or committed to make loans or extend or
guarantee credit) to any of them, other than (i) for payment of salary for
services rendered, (ii) reimbursement for reasonable expenses incurred on behalf
of the Company, and (iii) for other standard employee benefits made generally
available to all employees or executives (including stock option agreements
outstanding under any stock option plan approved by the board of directors of
the Company).
(r)          Equity Capitalization.  As of the Execution Date, the authorized
capital stock of the Company consists of (i) 201,000,000 shares of Common Stock,
of which as of the Execution Date, 29,809,697 are issued and outstanding,
1,907,509 are reserved for issuance pursuant to the Company’s stock option and
purchase plans and (ii) 1,000,000 shares of preferred stock, $0.001 par value
per share and, as of the Execution Date, of which 200 are authorized and 0 are
outstanding designated as Series A Preferred Stock, 600 are authorized and 0 are
outstanding designated as Series B Preferred Stock, 4,200 are authorized and 985
are outstanding designated as Series C Preferred Stock, and 1,400 are authorized
and 1,114 are outstanding designated as Series D Preferred Stock.  All of the
Company’s outstanding shares have been, or upon issuance will be, validly issued
and fully paid and nonassessable.  The capitalization of the Company immediately
prior to the Closing Date is set forth on Schedule 3(r)(A) attached hereto and
the capitalization of the Company immediately following the Closing Date is set
forth on Schedule 3(r)(B) attached hereto. Except as disclosed in Schedule
3(r)(C): (i) none of the Company’s capital stock is subject to preemptive rights
or any other similar rights or any liens or encumbrances suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements,
13

--------------------------------------------------------------------------------



credit facilities or other agreements, documents or instruments evidencing
Indebtedness of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii) the
Company has not issued any stock appreciation rights or “phantom stock” or any
similar rights; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the Financial Statements in accordance
with GAAP but not so disclosed in the Financial Statements.  The Company has
furnished to the Buyers true, correct and complete copies of the Company’s
certificate of incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
(s)          Indebtedness and Other Contracts.  Except for Permitted Liens and
as disclosed on Schedule 3(s), neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect. 
Schedule 3(s) provides a description of the material terms of any such
outstanding Indebtedness.  For purposes of this Agreement:  (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with GAAP) (other than trade payables entered into in the
ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in GAAP,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an
14

--------------------------------------------------------------------------------



existing right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, lien, pledge, charge, security interest, easement, covenant, right of
way, restriction, equity or encumbrance of any nature whatsoever in or upon any
property or assets (including accounts and contract rights) with respect to any
asset (a “Lien”) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
(t)          Absence of Litigation.  There is no action, suit, arbitration or
other legal, administrative or other governmental investigation, inquiry or
proceeding (whether federal, state, local or foreign) pending or, to the best of
the Company’s Knowledge, threatened against or affecting the Company or any of
its Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company’s or any of its Subsidiaries’ officers or
directors that if adversely determined would reasonably be expected to have a
Material Adverse Effect.  Schedule 3(t) lists all of the Company’s pending
actions, suits, arbitrations and other legal, administrative or other
governmental investigations, inquiries and proceedings. After reasonable inquiry
of its executive officers, the Company is not aware of any fact which might
result in or form the basis for any such action, suit, arbitration,
investigation, inquiry or other proceeding.  Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority.
(u)          Employee Matters; Benefit Plans.
(i)          The employment of each officer and employee of the Company is
terminable at the will of the Company, except as disclosed on Schedule 3(u)(i). 
The Company and its Subsidiaries have complied in all material respects with all
applicable laws relating to wages, hours, equal opportunity, collective
bargaining, workers’ compensation insurance and the payment of social security
and other taxes.  Except as disclosed on Schedule 3(u)(i), (i) the Company is
not aware that any officer, key employee or group of employees intends to
terminate his, her or their employment with the Company or its Subsidiaries, as
the case may be, nor does (ii) the Company have a present intention, or know of
a present intention of its Subsidiaries, to terminate the employment of any
officer, key employee or group of employees.  There are no pending or, to the
Knowledge of the Company, threatened employment discrimination charges or
complaints against or involving the Company or its Subsidiaries before any
federal, state, or local board, department, commission or agency, or unfair
labor practice charges or complaints, disputes or grievances affecting the
Company or its Subsidiaries.
(ii)          Since the Company’s inception, to the Knowledge of the Company
neither the Company nor its Subsidiaries has experienced any material labor
disputes, union organization attempts or work stoppage due to labor
disagreements.  There are no unfair labor practice charges or complaints against
the Company or its Subsidiaries pending, or to the
15

--------------------------------------------------------------------------------



Knowledge of the Company, threatened before the National Labor Relations Board
or any comparable state agency or authority.  There are no written or oral
contracts, commitments, agreements, understandings or other arrangements with
any labor organization, nor work rules or practices agreed to with any labor
organization or employee association, applicable to employees of the Company or
any of its Subsidiaries, nor is the Company or its Subsidiaries a party to, or
bound by, any collective bargaining or similar agreement; there is not, and
since the Company’s inception there has not been, any representation of the
employees of the Company or its Subsidiaries by any labor organization and, to
the Knowledge of the Company, there are no union organizing activities among the
employees of the Company or its Subsidiaries, and to the Knowledge of the
Company, no question concerning representation has been raised or is threatened
respecting the employees of the Company or its Subsidiaries.
(iii)          Schedule 3(u)(iii) contains a true, correct and complete list of
each pension, retirement, savings, deferred compensation and profit-sharing plan
and each stock option, stock appreciation, stock purchase, performance share,
bonus or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term “plan” shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a “Benefit
Plan”).  The Company has delivered to each Buyer true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto, (ii)
the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the “IRS”) for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”).  Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.
(iv)          There are no actions, claims, audits, lawsuits or arbitrations
pending, or, to the Knowledge of the Company, threatened, with respect to any
Benefit Plan or the assets of any Benefit Plan.  Each Benefit Plan has been
administered in all material respects in accordance with its terms and with all
applicable Legal Requirements (including, without limitation, the Code and
ERISA).
(v)          Except as set forth on Schedule 3(u)(v), the consummation of the
transactions contemplated by this Agreement will not (1) entitle any employee or
independent contractor of the Company or its Subsidiaries to severance pay or
termination benefits, (2) accelerate the time of payment or vesting, or increase
the amount of compensation due to any
16

--------------------------------------------------------------------------------



current or former employee or independent contractor of the Company or its
Subsidiaries, (3) obligate the Company or any of its affiliates to pay or
otherwise be liable for any compensation, vacation days, pension contribution or
other benefits to any current or former employee, consultant, agent or
independent contractor of the Company or its Subsidiaries for periods before the
Closing Date, (4) require assets to be set aside or other forms of security to
be provided with respect to any liability under a Benefit Plan, or (5) result in
any “parachute payment” (within the meaning of Section 280G of the Code) under
any Benefit Plan.
(vi)          No Benefit Plan is subject to the provisions of Section 412 of the
Code or Part 3 of Subtitle B of Title I of ERISA.  No Benefit Plan is subject to
Title IV of ERISA and no Benefit Plan is a “multiemployer plan” (within the
meaning of Section 3(37) of ERISA).  Since inception, neither the Company, its
Subsidiaries, nor any business or entity treated as a single employer with the
Company or its Subsidiaries for purposes of Title IV of ERISA contributed to or
was obliged to contribute to a pension plan that was at any time subject to
Title IV of ERISA.
(vii)          No Benefit Plan has provided, been required to provide, provides
or is required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code.  No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to each Buyer.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, each officer of the Company is currently devoting all
of such officer’s business time to the conduct of the business of the Company. 
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, the Company is not aware of any officer or key employee
of the Company or any of its Subsidiaries planning to work less than full time
at the Company or its Subsidiaries in the future.
(v)          Assets; Title.
(i)          Except as disclosed on Schedule 3(v), each of the Company and its
Subsidiaries has good and valid title to, or a valid leasehold interest in, as
applicable, all of its properties and assets, free and clear of all Liens except
(i) any Lien for taxes not yet due or delinquent or being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, (ii) any statutory Lien arising in the
ordinary course of business by operation of law with respect to a liability that
is not yet due or delinquent, (iii) any Lien created by operation of law, such
as materialmen’s liens, mechanics’ liens and other similar liens, arising in the
ordinary course of business with respect to a liability that is not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
and (iv) such as have been disposed of in the ordinary course of business
(collectively, “Permitted Liens”).  To the Company’s Knowledge, all tangible
personal property owned by the Company and its Subsidiaries has been maintained
in good operating condition and
17

--------------------------------------------------------------------------------



repair, except (x) for ordinary wear and tear, and (y) where such failure would
not have a Material Adverse Effect.  To the Company’s Knowledge, all assets
leased by the Company or any of its Subsidiaries are in the condition required
by the terms of the lease applicable thereto during the term of such lease and
upon the expiration thereof.  To the Company’s Knowledge, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects.  Any real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
(ii)          Schedule 3(v)(ii) sets forth a complete list of all real property
and interests in real property, leased by the Company as of the Execution Date. 
The Company has good and valid leasehold interest in all real property and
interests in real property shown on Schedule 3(v)(ii) to be leased by it free
and clear of all Liens except for Permitted Liens or where such Liens would not
have a Material Adverse Effect.  Except as set forth on Schedule 3(v)(ii), there
exists no default, or any event which upon notice or the passage of time, or
both, would give rise to any default, in the performance of the Company or by
any lessor under any such lease, nor, to the Knowledge of the Company, is the
landlord of any such lease in default except where any such default would not
have a Material Adverse Effect.
(w)          Intellectual Property.
(i)          Except as set forth on Schedule 3(w)(i), the Company and its
Subsidiaries own all right, title and interest in and to, or have a valid and
enforceable license to use all the Intellectual Property used by them in
connection with the their respective businesses which, to the Company’s
Knowledge, represents all intellectual property rights necessary to the conduct
of the Company’s business as now conducted.  To the Company’s Knowledge, the
Company and its Subsidiaries are in material compliance with all contractual
obligations relating to the protection of such of the Intellectual Property as
they use pursuant to license or other agreement.  To the Company’s Knowledge,
the conduct of the business of the Company and its Subsidiaries as currently
conducted or contemplated does not conflict with or infringe any proprietary
right or Intellectual Property of any third party, including, without
limitation, the transmission, reproduction, use, display or modification of any
content or material (including framing, and linking web site content) on a web
site, bulletin board or other like medium hosted by or on behalf of the Company
or any of its Subsidiaries, except for such infringements and conflicts which
could not reasonably be expected to have a Material Adverse Effect.  To the
Company’s Knowledge, there is no claim, suit, action or proceeding pending or,
to the Knowledge of the Company, threatened against the Company or any
Subsidiary:  (i) alleging any such conflict or infringement with any third
party’s proprietary rights; or (ii) challenging the Company’s or any
Subsidiary’s ownership or use of, or the validity or enforceability of any
Intellectual Property.
(ii)          Schedule 3(w)(ii) sets forth a complete and current list of
registered trademarks or copyrights, issued patents, applications thereof, or
other forms of registration anywhere in the world that is owned by the Company
or a Subsidiary (“Listed
18

--------------------------------------------------------------------------------



Intellectual Property”) and the owner of record, date of application or issuance
and relevant jurisdiction as to each.  To the Company’s Knowledge, all Listed
Intellectual Property is owned by the Company or a Subsidiary, free and clear of
security interests, liens, encumbrances or claims of any nature.  To the
Company’s Knowledge, all Listed Intellectual Property is valid, subsisting,
unexpired, in proper form and enforceable and all renewal fees and other
maintenance fees that have fallen due on or prior to the Execution Date have
been paid.  To the Company’s Knowledge, no Listed Intellectual Property is the
subject of any proceeding before any governmental, registration or other
authority in any jurisdiction, including any office action or other form of
preliminary or final refusal of registration, except as noted on Schedule
3(w)(ii).  To the Company’s Knowledge, the consummation of the transactions
contemplated hereby will not alter or impair in any material respect any
Intellectual Property that is owned or licensed by the Company or a Subsidiary.
(iii)          Schedule 3(w)(iii) sets forth a complete list of all material
agreements relating to Intellectual Property to which the Company or a
Subsidiary is a party, subject or bound (the “Intellectual Property Contracts”)
(other than agreements involving (A) the license of the Company of standard,
generally commercially available “off-the-shelf” third party products or (B)
non-disclosure agreements).  To the Company’s Knowledge, each Intellectual
Property Contract:  (i) is valid and binding on the Company or a Subsidiary, as
the case may be, and, to the Company’s Knowledge, the counterparties thereto,
and is in full force and effect and (ii) upon consummation of the transactions
contemplated hereby shall continue in full force and effect without penalty or
other adverse consequence.
(iv)          To the Company’s Knowledge, and except as disclosed on Schedule
3(w)(iv), the Company and its Subsidiaries are not under any obligation to pay
royalties or other payments in connection with any agreement, nor restricted
from assigning their rights respecting Intellectual Property nor will the
Company or any Subsidiary otherwise be, as a result of the execution and
delivery of this Agreement or the performance of the Company’s obligations under
this Agreement, in material breach of any agreement relating to the Intellectual
Property.
(v)          To the Company’s Knowledge, and except as disclosed on Schedule
3(w)(v), no present or former employee, officer or director of the Company or
any Subsidiary, or agent or outside contractor of the Company or any Subsidiary,
holds any right, title or interest, directly or indirectly, in whole or in part,
in or to any Intellectual Property that is owned or licensed by the Company or
any Subsidiary.
(vi)          To the Company’s Knowledge, and except as disclosed on Schedule
3(w)(vi): (i) none of the Listed Intellectual Property has been used, disclosed
or appropriated to the detriment of the Company or any Subsidiary for the
benefit of any Person other than the Company; and (ii) no employee, independent
contractor or agent of the Company or any Subsidiary has misappropriated any
trade secrets or other confidential information of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of the Company or any Subsidiary that would reasonably be
expected to have a Material Adverse Effect.
19

--------------------------------------------------------------------------------



(vii)          To the Company’s Knowledge, and except as disclosed on Schedule
3(w)(vii), any programs, modifications, enhancements or other inventions,
improvements, discoveries, methods or works of authorship (“Works”) that were
created by employees of the Company or any Subsidiary were made in the regular
course of such employees’ employment or service relationships with the Company
or its Subsidiary using the Company’s or the Subsidiary’s facilities and
resources and, as such, constitute either works made for hire or all rights and
title to and in such Works have been fully assigned to the Company or a
Subsidiary.
(viii)          For the purpose of this Section 3(w), “Intellectual Property”
shall mean all of the following:  (A) trademarks and service marks, trade dress,
product configurations, trade names and other indications of origin,
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (B) inventions, discoveries,
improvements, ideas, know-how, formula methodology, processes, technology,
software (including password unprotected interpretive code or source code,
object code, development documentation, programming tools, drawings,
specifications and data) and applications and patents in any jurisdiction
pertaining to the foregoing, including re-issues, continuations, divisions,
continuations-in-part, renewals or extensions; (C) trade secrets, including
confidential information and the right in any jurisdiction to limit the use or
disclosure thereof; (D) copyrights in writings, designs software, mask works or
other works, applications or registrations in any jurisdiction for the foregoing
and all moral rights related thereto; (E) database rights; (F) Internet Web
sites, domain names and applications and registrations pertaining thereto and
all intellectual property used in connection with or contained in all versions
of the Company’s Web sites; (G) rights under all agreements relating to the
foregoing; (H) books and records pertaining to the foregoing; and (I) claims or
causes of action arising out of or related to past, present or future
infringement or misappropriation of the foregoing.
(x)          Environmental Laws.  To its Knowledge, the Company and its
Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply would be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
(y)          Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive
20

--------------------------------------------------------------------------------



dividends and distributions on, all equity securities of its Subsidiaries as
owned by the Company or such Subsidiary.
(z)          Tax Status.
(i)          Except as disclosed on Schedule 3(z), each of the Company and its
Subsidiaries has filed or caused to be filed in a timely manner (within any
applicable extension periods) and in the appropriate jurisdictions all material
returns, reports, information statements and other documentation (including any
additional or supporting materials) filed or maintained, or required to be filed
or maintained, in connection with the calculation, determination, assessment or
collection of any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties, governmental fees and charges of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits, gross income or gross receipts,
and also ad valorem, value added, sales, use, service, real or personal
property, capital stock, stock transfer, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, environmental, transfer and gains taxes and customs duties (each a
“Tax”) and shall include amended returns required as a result of examination
adjustments made by the IRS or other Governmental Authority responsible for the
imposition of any Tax (collectively, the “Returns”) and, to the Company’s
Knowledge, such Returns are true, correct and complete in all material respects.
(ii)          To the Company’s Knowledge, each of the Company and its
Subsidiaries has paid all material Taxes and other assessments due from and
payable by the Company and its Subsidiaries on or prior to the date hereof on a
timely basis except as to those set forth in Schedule 3(z)(ii).  The charges,
accruals, and reserves for Taxes with respect to the Company and its
Subsidiaries are adequate to cover Tax liabilities of the Company and its
Subsidiaries accruing throughout the Execution Date.  To the Company’s
Knowledge, and except as set forth in Schedule 3(z)(ii), each of the Company and
its Subsidiaries has complied in all material respects with all applicable Legal
Requirements relating to the payment and withholding of Taxes (including
withholding and reporting requirements under Sections 1441 through 1464, 3401
through 3406, and 6041 and 6049 of the Code and similar provisions under any
other applicable Legal Requirements) and, within the time and in the manner
prescribed by law, to the Company’s Knowledge, has withheld from wages, fees and
other payments and paid over to the proper governmental or regulatory
authorities all amounts required.  To the Company’s Knowledge, and except as set
forth in Schedule 3(z)(ii), neither the Company nor any of its Subsidiaries has
received notice of assessment or proposed assessment of any Taxes claimed to be
owed by it or any other Person on its behalf.  To the Company’s Knowledge, and
except as set forth in Schedule 3(z)(ii), no Returns filed by or on behalf of
the Company or any of its Subsidiaries with respect to Taxes are currently being
audited or examined.  To the Company’s Knowledge, and except as set forth in
Schedule 3(z)(ii), neither the Company nor any of its Subsidiaries has received
notice of any such audit or examination.  To the Company’s Knowledge, and except
as set forth in Schedule 3(z)(ii), no issue has been raised by any taxing
authority with respect to the Company or any of its Subsidiaries in any audit or
examination which, by application of similar principles, would reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.
21

--------------------------------------------------------------------------------



(iii)          To the Company’s Knowledge, no known Liens have been filed and no
claims are being asserted by or against the Company or any of its Subsidiaries
with respect to any Taxes (other than Liens for Taxes not yet due and payable). 
Neither the Company nor any of its Subsidiaries has elected pursuant to the Code
to be treated as an S corporation or any comparable provision of local, state or
foreign law, or has made any other elections pursuant to the Code (other than
elections that relate solely to entity classification, methods of accounting,
depreciation, or amortization) that would have a material effect on the
business, properties, prospects, or financial condition of the Company and its
Subsidiaries, individually or in the aggregate.
(iv)          To the Company’s Knowledge, no claim has ever been made, or, to
the Knowledge of the Company, is threatened or pending, by any authority in a
jurisdiction where the Company or any of its Subsidiaries, respectively, does
not file Returns, and, to the Company’s Knowledge, neither the Company nor any
of its Subsidiaries has received any notice or request for information from any
such authority.  Neither the Company nor any of its Subsidiaries has been a
member of an affiliated group (as defined in Section 1504(a) of the Code) or
filed or been included in a combined, consolidated or unitary income tax return
other than the affiliated group of which the Company is currently the common
parent.  To the Company’s Knowledge, neither the Company nor any of its
Subsidiaries is required to include in income any adjustment pursuant to Section
481(a) of the Code by reason of a voluntary change in accounting methods
initiated by the Company or any of its Subsidiaries, and to the Company’s
Knowledge, no Governmental Authority has proposed an adjustment or change in
accounting method.  To the Company’s Knowledge, all transactions or methods of
accounting that could give rise to a substantial understatement of federal
income tax as described in Section 6662(d)(2)(B)(i) of the Code have been
adequately disclosed on the Company’s and its Subsidiaries’ federal income tax
returns in accordance with Section 6662(d)(2)(B) of the Code.  To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries is a party to any Tax
sharing or Tax indemnity agreement or any other agreement of a similar nature
that remains in effect.  To the Company’s Knowledge, neither the Company nor any
of its Subsidiaries has consented to any waiver of the statute of limitations
for the assessment of any Taxes or has requested any extension of time for the
payment of any Taxes.  To the Company’s Knowledge, neither the Company nor any
of its Subsidiaries has ever held a material beneficial interest in any other
Person, other than those listed in Schedule 3(z)(iv).  To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries is obligated to make,
nor as a result of any event connected with the transactions contemplated by
this Agreement will become obligated to make, any payment that would not be
deductible under Section 280G of the Code.  Neither the Company nor any
Subsidiary of the Company is a “passive foreign investment company” within the
meaning of Section 1296 of the Code (a “PFIC”), and the Company does not
anticipate that the Company or any additional foreign Subsidiary will become a
PFIC in the foreseeable future.
(aa)          Internal Accounting and Disclosure Controls.  The Company and each
of its Subsidiaries maintain a system of internal accounting controls
appropriate for its size.
(bb)          Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed by the Company in its
Financial Statements or that otherwise would be reasonably likely to have a
Material Adverse Effect.
22

--------------------------------------------------------------------------------



(cc)          Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
a company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
(dd)          Illegal or Unauthorized Payments; Political Contributions  Neither
the Company or any of its Subsidiaries nor, to the best of the Company’s
Knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.
(ee)          Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
(ff)          Books and Records.  To the Company’s Knowledge, the books of
account, ledgers, order books, records and documents of the Company and its
Subsidiaries accurately and completely reflect all information relating to the
respective businesses of the Company and its Subsidiaries, the nature,
acquisition, maintenance, location and collection of each of their respective
assets, and the nature of all transactions giving rise to material obligations
or accounts receivable of the Company or its Subsidiaries, as the case may be,
except where the failure to so reflect such information would not have a
Material Adverse Effect.  To the Company’s Knowledge, the minute books of the
Company and its Subsidiaries contain accurate records in all material respects
of all meetings and accurately reflect all other actions taken by the
stockholders, boards of directors and all committees of the boards of directors,
and other governing Persons of the Company and its Subsidiaries, respectively.
(gg)          Money Laundering.  The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA PATRIOT ACT of 2001
(the “PATRIOT Act”) and all other applicable U.S. and non-U.S. anti-money
laundering laws and regulations, including, but not limited to, the laws,
regulations and Executive Orders and sanctions programs administered by the U.S.
Office of Foreign Assets Control (“OFAC”), including, but not limited, to (i)
Executive Order 13224 of September 23, 2001 entitled, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31
CFR, Subtitle B, Chapter V (collectively, the “Anti-Money Laundering/OFAC
Laws”).
(hh)          Acknowledgement Regarding Buyers’ Trading Activity.  It is
understood and acknowledged by the Company (a) (i) that none of the Buyers have
been asked by the
23

--------------------------------------------------------------------------------



Company or its Subsidiaries to agree, nor has any Buyer agreed with the Company
or its Subsidiaries, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; and (ii) that
each Buyer shall not be deemed to have any affiliation with or control over any
arm’s length counter party in any “derivative” transaction.  The Company further
understands and acknowledges that one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Conversion Shares and/or the Warrant Shares are being determined
and (b) such hedging and/or trading activities, if any, can reduce the value of
the existing stockholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of any of the Transaction Documents.
(ii)          U.S. Real Property Holding Corporation.  The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon any Buyer’s request.
(jj)          Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
(kk)          Shell Company Status. The Company is not an issuer identified in
Rule 144(i)(1) of the 1933 Act.
(ll)                    No Disqualification Events.  With respect to Securities
to be offered and sold hereunder in reliance on Rule 506 under the 1933 Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.
(mm)          Other Covered Persons. The Company is not aware of any Person
(other than any Issuer Covered Person) that has been or will be paid (directly
or indirectly)
24

--------------------------------------------------------------------------------



remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.
(nn)          Disclosure.  The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in purchasing the Preferred
Shares and Warrants.  No statement made by the Company in this Agreement, any
other Transaction Document or the Exhibits and Schedules attached hereto or in
any certificate or schedule furnished or to be furnished by or on behalf of the
Company to the Investors or any of their representatives in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading.  The due diligence materials
previously provided by or on behalf of the Company to each Buyer (the “Due
Diligence Materials”), have been prepared in a good faith effort by the Company
to describe the Company’s present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor.  To the Company’s Knowledge, the Due Diligence
Materials contain all material agreements of the Company and its Subsidiaries
and no material agreements of the Company or its Subsidiaries exist other than
those provided in the Due Diligence Materials.  The Company acknowledges and
agrees that no Buyer participated in the preparation of, or has any
responsibility for, the content of any Due Diligence Materials.
4.          COVENANTS.
(a)          Best Efforts.  Each party shall use its best efforts to timely
satisfy each of the covenants below and the conditions to be satisfied by it as
provided in Sections 6 and 7 of this Agreement.
(b)          Use of Proceeds.  The Company shall use the proceeds from the sale
of the Securities for investor relations, working capital and other general
corporate purposes and shall not, directly or indirectly, use such proceeds for
any loan or advances to, or investment in, any of its officers, directors or
affiliates or any other corporation, partnership, enterprise or other Person.
(c)          Reporting Status.  Until the date on which a Buyer or any
transferee or assignee thereof to whom a Buyer assigns its rights as a holder of
Securities under this Agreement and/or the Certificate of Designations (each an
“Investor”, and collectively, the “Investors”) shall have sold all of the
Conversion Shares and none of the Preferred Shares is outstanding (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination, and the Company shall take all actions necessary to
25

--------------------------------------------------------------------------------



permit it to, and thereafter to maintain its eligibility to, register the
Conversion Shares for resale by the Buyers on Form S-1.
(d)          Financial Information.  As long as any Securities remain
outstanding, the Company agrees to send the following to each Investor during
the Reporting Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, any Current Reports on Form 8‑K
(or any analogous reports under the 1934 Act) and any registration statements
(other than on Form S‑8) or amendments filed pursuant to the 1933 Act, (ii) on
the same day as the release thereof, e-mailed copies of all press releases
issued by the Company or any of its Subsidiaries, and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders.  As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in the City of New York
are authorized or required by law to remain closed.
(e)          Listing.  The Company shall promptly secure the listing or
quotation of the Conversion Shares and Warrant Shares upon each national
securities exchange or trading market including the OTCQB or OTCQX, if any, upon
which the Common Stock is then listed (subject to official notice of issuance)
or quoted (such primary exchange or trading market, the “Principal Market”) (the
date such listing initially occurs, the “Listing Date”) and shall maintain, in
accordance with this Agreement, the listing or quotation of all additional
Conversion Shares and Warrant Shares from time to time issued under the terms of
the Transaction Documents.  The Company shall maintain the listing or quotation
of the Conversion Shares on the Principal Market, and neither the Company nor
any of its Subsidiaries shall take any action which would be reasonably expected
to result in the delisting or suspension of the Common Stock on the Principal
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).
(f)          Fees.  Subject to Section 8 below, at the Closing, the Company
shall reimburse Cavalry Fund I LP (“Cavalry”)  or its designee(s) for all costs
and expenses incurred in connection with the transactions contemplated by the
Transaction Documents (including all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith), which
amount may be withheld by such Buyer from its Purchase Price at the Closing to
the extent not previously reimbursed by the Company.  Notwithstanding the
foregoing, in no event will the costs and expenses of Cavalry reimbursed by the
Company pursuant to this Section 4(f) exceed $35,000.00 with respect to the
Closing without the prior approval of the Company. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or broker’s commissions relating to or arising out of the transactions
contemplated hereby but only to the extent that the Company has agreed with any
such party to pay such fees.  The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.  Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.
26

--------------------------------------------------------------------------------



(g)          Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.
(h)          Disclosure of Transactions and Other Material Information.  On or
before 9:30 a.m., New York time, on the fourth (4th) Business Day after the date
of this Agreement, the Company shall file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement
and the forms of all exhibits to this Agreement) (including all attachments and
content required by the applicable disclosure regulations, the “8-K Filing”). 
From and after the filing of the 8-K Filing, the Company shall have disclosed
all material, non-public information (if any) provided to any of the Buyers by
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents.  In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate.  The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the Execution Date without the express prior written consent of
such Buyer.  If a Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries, it may
provide the Company with written notice thereof.  The Company shall, within two
(2) Trading Days of receipt of such notice, make public disclosure of such
material, nonpublic information.  In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure. 
To the extent that the Company delivers any material, non-public information to
a Buyer without such Buyer’s consent, the Company hereby covenants and agrees
that such Buyer shall not have any duty of confidentiality with respect to, or a
duty not to trade on the basis of, such material, non-public information. 
Subject to the foregoing, neither the Company, its Subsidiaries nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions
27

--------------------------------------------------------------------------------



contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions as is required by applicable
law and regulations, provided that each Buyer shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release.  Without the prior written consent of any applicable Buyer, neither
the Company nor any of its Subsidiaries or affiliates shall disclose the name of
such Buyer in any filing, announcement, release or otherwise, except as the
Company has been advised by its counsel as may be required by law including the
Rules of the SEC or in response to written comments of the Staff of the SEC. 
Notwithstanding the foregoing, in no event will the Company have an obligation
to disclose any information which a Buyer receives from a member of the
Company’s Board of Directors that is an affiliate of such Buyer.


(i)          Reserved.
(j)          Corporate Existence.  So long as any Buyer beneficially owns any
Securities, the Company shall (i) maintain its corporate existence and (ii) not
be party to any Fundamental Transaction unless the Company is in compliance with
the applicable provisions governing “Fundamental Transactions” as such term is
defined and set forth in the Certificate of Designations and the Warrants.
(k)          Reservation of Shares.  The Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than 200% of the maximum number of shares of Common Stock issuable (i) upon
conversion of the maximum number of Preferred Shares issued (assuming for
purposes hereof, that the Preferred Shares are convertible at the Conversion
Price and without taking into account any limitations on the conversion of the
Preferred Shares set forth in the Certificate of Designations) and (ii) upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants), in each case, determined as
if issued as of the trading day immediately preceding the applicable date of
determination (the “Required Reserved Amount”).  If at any time the number of
shares of Common Stock authorized and reserved for issuance is not sufficient to
meet the Required Reserved Amount, the Company will promptly take all corporate
action necessary to authorize and reserve a sufficient number of shares,
including, without limitation, calling a special meeting of stockholders to
authorize additional shares to meet the Company’s obligations under Section
3(c), in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and
voting any treasury shares of the Company in favor of an increase in the
authorized shares of the Company to ensure that the number of authorized shares
is sufficient to meet the Required Reserved Amount.  In connection with any such
vote, each Buyer hereby agrees that it shall, if requested by the Company, vote
all shares of capital stock held by such Buyer in favor of any such increase in
the authorized number of shares.  In addition to any corporate action taken to
authorize additional shares, for so long as the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company shall pay to any Buyer who submits to the Company a
request for conversion of Preferred Shares, which request cannot be fulfilled
because of insufficient available shares, an amount in cash equal to $500 per
day for the initial ten (10) days that such Required Reserved Amount is not met,
then $1,000 per day in cash, for each day thereafter until such Required
Reserved Amount is satisfied.
28

--------------------------------------------------------------------------------



(l)          Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect. 
The Company and its Subsidiaries shall at all times be in compliance with the
Foreign Corrupt Practices Act; the PATRIOT Act, and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations; and the laws,
regulations and Executive Orders and sanctions programs administered by the
OFAC, including, without limitation, the “Anti-Money Laundering/OFAC Laws”.
(m)          Public Information.  At any time during the period commencing on
the Execution Date and ending two years from the Execution Date, if (A) a
registration statement is not available for the resale of all of the Securities,
may be sold without restriction or limitation pursuant to Rule 144 and without
the requirement to be in compliance with Rule 144(c)(1) , if the Company shall
(i) fail for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public
information requirement under Rule 144(c) or (ii) if the Company becomes  an
issuer described in Rule 144(i)(1)(i) , and the Company shall fail to satisfy
any condition set forth in Rule 144(i)(2), and (B) any such failure continues
for more than fifteen (15) Trading Days (a “Public Information Failure”) then,
as partial relief for the damages to any holder of Securities by reason of any
such delay in or reduction of its ability to sell the Securities (which remedy
shall not be exclusive of any other remedies available at law or in equity), the
Company shall pay to each such holder an amount in cash equal to one percent
(1.0%) of the aggregate Purchase Price of such holder’s Securities (less any
Common Stock previously sold) on the day of a Public Information Failure and on
every thirtieth day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Public Information Failure is
cured and (ii) such time that such public information is no longer required
pursuant to Rule 144.  Notwithstanding anything contained herein to the
contrary, aggregate Public Information Failure Payments shall not exceed 10% of
the aggregate Purchase Price.  The payments to which a holder shall be entitled
pursuant to this Section 4(m) are referred to herein as “Public Information
Failure Payments.”  Public Information Failure Payments shall be paid on the
earlier of (I) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (II) the third Business Day after
the event or failure giving rise to the Public Information Failure Payments is
cured.  In the event the Company fails to make Public Information Failure
Payments in a timely manner, such Public Information Failure Payments shall bear
interest at the rate of 1.0% per month (prorated for partial months) until paid
in full.
(n)          Additional Issuances of Securities.
(i)          For purposes of this Section 4(n), the following definitions shall
apply.
(1)          “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.
(2)          “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for shares of Common
Stock.
29

--------------------------------------------------------------------------------



(3)          “Excluded Securities” means (i) shares of Common Stock, restricted
stock units or standard options to purchase Common Stock issued to directors,
officers, employees or consultants of the Company for services rendered to the
Company in their capacity as such pursuant to any stock or option plan duly
adopted for such purpose, by a majority of the non-employee members of the Board
of Directors or a majority of the members of a committee of non-employee
directors established for such purpose for services rendered to the Company;
(ii) shares of Common Stock issued upon the conversion or exercise of
Convertible Securities  issued prior to the Execution Date, provided that the
conversion price of any such Convertible Securities is not lowered (other than
in accordance with the terms thereof in effect as of the Execution Date or in
connection with stock splits or combinations) from the conversion price in
effect as of the Execution Date and none of such Convertible Securities  are
amended to increase the number of shares issuable thereunder (other than in
accordance with the terms thereof in effect as of the Execution Date or in
connection with stock splits or combinations); (iii) the shares of Common Stock
issuable upon conversion of the Preferred Shares or otherwise pursuant to the
terms of the Certificate of Designations; (iv) the shares of Common Stock
issuable upon exercise of the Warrants or warrants required to be issued under
this Agreement pursuant to which the Preferred Shares were issued; (v)
securities issued to any placement agent or other registered broker-dealers as
reasonable commissions or fees in connection with any financing transactions or
securities issued to service providers including investor and public relations
firms, (vi) securities issued pursuant to a merger, acquisition or similar
transaction;, or (vii) a strategic transaction approved by a majority of the
disinterested directors of the Company, provided that  any such issuance shall
only be to a person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds but shall
not include a transaction in which the Company is issuing securities to an
entity whose primary business is investing in securities, or (viii) securities
issued to any Major Institutional Investor  in a strategic transaction or as a
lead investor in connection with any financing.  Provided, however, that
securities issued to a registered broker-dealer as compensation for the services
rendered in connection for services for transactions described in clauses (vi)
and (viii) shall be Excluded Securities.
(4)          “Major Investor” means a Person that is (A) an investor that has,
or has under management, total assets in excess of $100 million; provided,
however, that for purposes of determining the total assets of an investment
company under this rule, the investment company may include the assets of any
family of investment companies of which it is a part; (B) an investment adviser
registered with the SEC under section 203 of the Investment Advisers Act of 1940
that has total assets under management in excess of $100 million; or (C) an
individual with senior executive leadership experience at a company in the
Fortune 1000 focused on lifesciences.


(5)          “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.


(6)          “Subsequent Placement” means any direct or indirect offer, sale,
grant of any option to purchase, or other disposition of (or announcement of any
offer, sale, grant or any option to purchase or other disposition of) any of the
Company’s or its Subsidiaries’ equity, debt or equity equivalent securities,
including without limitation any debt, preferred stock
30

--------------------------------------------------------------------------------



or other instrument or security that is, at any time during its life and under
any circumstances, convertible into or exchangeable or exercisable for Common
Stock or Common Stock Equivalents.  A Subsequent Placement shall not include any
Excluded Securities or additional closings of the offering contemplated by this
Agreement.
(ii)          Except as provided for herein, from the Closing Date until the
date that is 12 months thereafter, the Company shall not, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section 4(n)(ii).
(1)          The Company shall deliver to each holder of Preferred Shares (each
a “Preferred Holder”, and collectively, the “Preferred Holders”) an irrevocable
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
or exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with each Preferred Holder its pro rata portion (based on such Buyer’s
pro rata portion of the aggregate stated value of Preferred Shares issued on the
Closing Date) of thirty percent (30%) of the Offered Securities (the “Basic
Amount”).  With respect to each Preferred Holder that elects to purchase its
Basic Amount, such Preferred Holder may also indicate it will purchase or
acquire any additional portion of the Offered Securities attributable to the
Basic Amounts of other Preferred Holders should the other Preferred Holders
subscribe for less than their Basic Amounts (the “Undersubscription Amount”),
which process shall be repeated once until the Preferred Holders shall have an
opportunity to subscribe for any remaining Undersubscription Amount.
(2)          To accept an Offer, in whole or in part, such Preferred Holder must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Preferred Holder’s receipt of the Offer Notice (the
“Offer Period”), setting forth the portion of such Preferred Holder’s Basic
Amount that such Preferred Holder elects to purchase and, if such Preferred
Holder shall elect to purchase all of its Basic Amount, the Undersubscription
Amount, if any, that such Preferred Holder elects to purchase (in either case,
the “Notice of Acceptance”).  If the Basic Amounts subscribed for by all
Preferred Holders are less than the total of all of the Basic Amounts, then each
Preferred Holder who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Preferred Holder
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Preferred Holder bears to the total Basic Amounts of all
Preferred Holders that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent it deems reasonably necessary. 
Notwithstanding anything to the contrary contained herein, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver
31

--------------------------------------------------------------------------------



to the Preferred Holders a new Offer Notice and the Offer Period shall expire on
the fifth (5th) Business Day after such Preferred Holder’s receipt of such new
Offer Notice.
(3)          The Company shall have twenty (20) Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Preferred Holders (the “Refused Securities”) pursuant to a
definitive agreement (the “Subsequent Placement Agreement”) but only to the
offerees described in the Offer Notice (if so described therein) and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring Person or Persons or less
favorable to the Company than those set forth in the Offer Notice and (ii) to
publicly announce (a) the execution of such Subsequent Placement Agreement, and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.
(4)          In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 4(n)(ii)(3) above), then each Preferred Holder may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Preferred
Holder elected to purchase pursuant to Section 4(n)(ii)(2) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Preferred Holders pursuant to Section
4(n)(ii)(3) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities.  In the event that any
Preferred Holder so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Preferred Holders in
accordance with Section 4(n)(ii)(1) above.
(5)          Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Preferred Holders shall acquire from the
Company, and the Company shall issue to the Preferred Holders, the number or
amount of Offered Securities specified in the Notices of Acceptance, as reduced
pursuant to Section 4(n)(ii)(3) above if the Preferred Holders have so elected,
upon the terms and conditions specified in the Offer.  The purchase by the
Preferred Holders of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company and the Preferred Holders of
a purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Preferred Holders and their respective counsel.
(6)          Any Offered Securities not acquired by the Preferred Holders or
other persons in accordance with Section 4(n)(ii)(3) above may not be issued,
sold or exchanged until they are again offered to the Preferred Holders under
the procedures specified in this Agreement.
32

--------------------------------------------------------------------------------



(7)          Notwithstanding anything to the contrary in this Section 4(n) and
unless otherwise agreed to by the Preferred Holders, the Company shall either
confirm in writing to the Preferred Holders that the transaction with respect to
the Subsequent Placement has been abandoned or shall publicly disclose its
intention to issue the Offered Securities, in either case in such a manner such
that the Preferred Holders will not be in possession of material non-public
information, by the fifteenth (15th) Business Day following delivery of the
Offer Notice.  If by the fifteenth (15th) Business Day following delivery of the
Offer Notice no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Preferred Holders, such transaction
shall be deemed to have been abandoned and the Preferred Holders shall not be
deemed to be in possession of any material, non-public information with respect
to the Company.  Should the Company decide to pursue such transaction with
respect to the Offered Securities, the Company shall provide each Preferred
Holder with another Offer Notice and each Preferred Holder will again have the
right of participation set forth in this Section 4(n)(ii).  From and after the
Execution Date, the Company shall not be permitted to deliver more than one such
Offer Notice to the Buyers in any 60 day period.
(iii)          The restrictions contained in subsection (ii) of this Section
4(n) shall not apply in connection with the issuance of any Excluded Securities.
(o)          Taxes.  The Company will pay, and save and hold the Buyers harmless
from any and all liabilities (including interest and penalties) with respect to,
or resulting from any delay or failure in paying, stamp and other taxes (other
than income taxes), if any, which may be payable or determined to be payable on
the execution and delivery or acquisition of the Preferred Shares, Warrants,
Conversion Shares or Warrant Shares.
(p)          D&O Insurance.  If not already obtained, the Company shall obtain
such director’s and officer’s insurance in such form, with such carrier and in
such amounts as is typical for companies similarly situated to the Company (the
“D&O Insurance”) within 30 days following the Closing, and, for so long as any
Preferred Shares remain outstanding.
(q)          Books and Records.  The Company will keep proper books of record
and account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Company and its Subsidiaries in
accordance with GAAP.
(r)          Notice of Disqualification Events.  The Company will notify the
Buyers in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person.
(s)          Reserved.
(t)          Reserved.
(u)          Reserved.
(v)          DTC Eligibility. For so long as any Securities are outstanding, the
Company will employ as the transfer agent for the Common Stock a participant in
the
33

--------------------------------------------------------------------------------



Depository Trust Company Automated Securities Transfer Program and cause the
Common Stock to be transferable pursuant to such program.
(w)          Closing Documents.  On or prior to thirty (30) calendar days after
the Closing Date, the Company agrees to deliver, or cause to be delivered, to
each Buyer and K&L Gates, LLP a complete closing set of the executed Transaction
Documents, Securities and any other documents required to be delivered to any
party pursuant to Section 7 hereof or otherwise.
5.          REGISTER.
The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Preferred Shares in which the Company shall
record the name and address of the Person in whose name the Preferred Shares
have been issued (including the name and address of each transferee), the number
of Preferred Shares held by such Person and the number of Conversion Shares
issuable upon conversion of the Preferred Shares held by such Person.  The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
6.          CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the Preferred
Shares and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
(i)          Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
(ii)          Such Buyer shall have delivered to the Escrow Agent the Purchase
Price (less, in the case of any Buyer, the amount withheld by such Buyer
pursuant to Section 4(f)) for the Preferred Shares being purchased by such Buyer
at the Closing by wire transfer of immediately available funds pursuant to the
wire instructions provided by the Escrow Agent.
(iii)          The representations and warranties of such Buyer shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.
7.          CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
The obligation of each Buyer hereunder to purchase the Preferred Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit
34

--------------------------------------------------------------------------------



and may be waived by such Buyer at any time in its sole discretion by providing
the Company with prior written notice thereof:
(i)          The Company shall have duly executed and delivered to such Buyer
each of the Transaction Documents and the stock certificates representing the
Preferred Shares (allocated in such numbers as such Buyer shall request in
writing at least two (2) Business Days prior to the Closing Date) being
purchased by such Buyer at the Closing pursuant to this Agreement.
(ii)          The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or equivalent) of such jurisdiction of formation as of a
date within ten (10) days of the Closing Date.
(iii)          The Company shall have delivered to such Buyer a certificate
evidencing the Company’s good standing issued by the Secretary of State (or
comparable office) of the State of Delaware as of a date within ten (10)  days
of the Closing Date.
(iv)          The Company shall have delivered to such Buyer a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Delaware within ten (10) days of the Closing Date.
(v)          The Company shall have duly executed the Registration Rights
Agreement (the “RRA”) in the form attached hereto as Exhibit C.
(vi)          The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) as adopted by the Company’s
board of directors in a form reasonably acceptable to such Buyer, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit D.
(vii)          The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date). The
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date, in each case, in all material respects.  Such Buyer shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer in the form attached hereto as Exhibit E.
(viii)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
(ix)          The Certificate of Designations in the form attached hereto as
Exhibit A shall have been filed with the Secretary of State of the State of
Delaware and shall be
35

--------------------------------------------------------------------------------



in full force and effect, enforceable against the Company in accordance with its
terms and shall not have been amended.
(x)          The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
8.          TERMINATION.
In the event that the Closing shall not have occurred with respect to a Buyer on
or before five (5) Business Days from the Execution Date due to the Company’s or
such Buyer’s failure to satisfy the conditions set forth in Sections 6 and 7
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 8, the
Company shall remain obligated to reimburse Cavalry or its designee(s), as
applicable, for the expenses described in Section 4(f) above.


9.          MISCELLANEOUS.
(a)          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(b)          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that an e-mail signature shall
be considered due execution and shall be binding upon
36

--------------------------------------------------------------------------------



the signatory thereto with the same force and effect as if the signature were an
original, not an e-mail signature.
(c)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
(d)          Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
(e)          Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and either (i) the
holders of at least a majority of the Preferred Shares outstanding as of the
applicable date of determination, which must include Cavalry as long as Cavalry
(or any of its Affiliates) owns at least five percent (5%) of the Preferred
Shares issued pursuant to this Agreement, or (ii) Cavalry as long as Cavalry (or
any of its Affiliates) owns at least five percent (5%) of the Preferred Shares
issued pursuant to this Agreement (the “Required Holders”); provided that any
such amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected
Buyer.  Any amendment or waiver effected in accordance with this Section 9(e)
shall be binding upon each Buyer and holder of Securities and the Company.  No
such amendment shall be effective to the extent that it applies to less than all
of the Buyers or holders of Securities.  No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to the Transaction Documents, holders of Preferred Shares or holders of
Warrants, as the case may be.  The Company has not, directly or indirectly, made
any agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.
37

--------------------------------------------------------------------------------



Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.
(f)          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by e-mail (provided
confirmation of transmission is electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and email addresses for such communications shall be:
If to the Company:
BioSig Technologies, Inc.
12424 Wilshire Blvd., Suite 745
Los Angeles, California 90025
Telephone: (203) 644-5200
Email: Klondoner@biosigtech.com
Attention: Kenneth L. Londoner, Chief Executive Officer


With a copy (for informational purposes only) to:
Haynes and Boone, LLP
30 Rockefeller Plaza, 26th Floor
New York, NY 10112,
Telephone: (212) 659-7300
Email: rick.werner@haynesboone.com
Attention: Rick A. Werner, Esq.
Greg Kramer, Esq.


If to a Buyer, to its address and email address set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,
With a copy (for informational purposes only) to:
K&L Gates LLP
200 S. Biscayne Boulevard, Suite 3900
Miami, FL 33131
Telephone: 305.539.3300
E-mail: clayton.parker@klgates.com
             john.owens@klgates.com
Attention: Clayton E. Parker, Esq.
     John D. Owens III, Esq.


or to such other address and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the
38

--------------------------------------------------------------------------------



effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s email containing the
time, date, recipient e-mail and an image of the first page of such transmission
or (C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by e-mail or receipt from an overnight courier service
in accordance with clause (i), (ii) or (iii) above, respectively.
(g)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Preferred Shares or the Warrants.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designations and the Warrants).  A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.
(h)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee shall have the right to
enforce the obligations of the Company with respect to Section 9(k).
(i)          Survival.  Unless this Agreement is terminated under Section 8, the
representations, warranties, agreements and covenants hereunder shall survive
the Closing and the delivery, conversion and/or exercise of the Securities, as
applicable.  Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.
(j)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
(k)          Indemnification.
(i)          In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and
39

--------------------------------------------------------------------------------



disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(h), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable law.
(ii)          Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
selected to defend the Indemnitee, the representation by such counsel of the
Indemnitee and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceeding.  Legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority of the Purchased Shares.  The Indemnitee shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or Indemnified Liabilities by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnitee that relates to such action or Indemnified Liabilities.  The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto. 
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld conditioned or
delayed, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liabilities or litigation.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all
40

--------------------------------------------------------------------------------



rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. No
Indemnitee shall enter into any settlement of any action or proceeding subject
to this Section 9(k) without the prior written consent of the indemnifying
party.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
(iii)          The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
(iv)          The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.
(l)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
(m)          Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
granted by law.  Furthermore, the Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers.  The Company therefore agrees that the Buyers shall be entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
(n)          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
(o)          Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal
41

--------------------------------------------------------------------------------



law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
(p)          Reproduction of Documents.  This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications which may hereafter be executed, (b) documents received by the
Buyers on the Closing Date (except for certificates evidencing the Preferred
Shares themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to the Buyers, may be reproduced
by any Buyer by any photographic, photostatic, microfilm, micro‑card, miniature
photographic or other similar process and any Buyer may destroy any original
document so reproduced.  All parties hereto agree and stipulate that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by a Buyer in the
regular course of business) and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
(q)          Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges and each Buyer confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors.  Each Buyer shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.
(r)          Knowledge Definition.  “Knowledge of Company” or “Company’s
Knowledge” or any other similar knowledge qualification, means to the knowledge,
after due inquiry into the subject matter of such representation, warranty or
other statement and reasonable investigation, of any of the current officers or
directors of the Company, and any other Company employee who has responsibility
with respect to the relevant subject matter.
(s)          Series D Most Favored Nation Provision.  Each Buyer acknowledges
that the holders of the Company’s Series D Convertible Preferred Stock are
entitled to certain “most favored nation” rights with respect to the Series E
Preferred Stock and Warrants, and agrees that there shall be no violation or
breach of this Agreement or any of the other Transaction Documents in the event
such holders choose to exercise such rights after the date hereof.
42

--------------------------------------------------------------------------------



** Signature Page Follows **
 
 
 
 
43

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.


COMPANY:
 
BIOSIG TECHNOLOGIES, INC.
By:                                                                      
Name: Kenneth L. Londoner
Title: Chief Executive Officer
 

 

 


[Signature page – Securities Purchase Agreement]




 

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS


(1)
(2)
(3)
 
(4)
 
(5)
(6)
 
Buyer
 
Address and E-mail
Aggregate Number of Preferred Shares
Aggregate Number of
Warrants
Purchase Price
Legal Representative’s
Address and E-mail
                                   

 
 
 

--------------------------------------------------------------------------------

EXHIBITS
Exhibit A          Form of Certificate of Designations
Exhibit B          Form of Warrant
Exhibit C          Form of Registration Rights Agreement
Exhibit D          Form of Secretary’s Certificate
Exhibit E          Form of Officer’s Certificate












 
 